  Case: 3:19-cv-00118-TMR-SLO Doc #: 1 Filed: 04/19/19 Page: 1 of 3 PAGEID #: 1


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON



UNITED STATES OF AMERICA,                       :        Case No. 3:19-cv-118

           Petitioner,                          :        Judge:
                                                         Magistrate:
      v.                                        :

TAMMY L. BURNS,                                 :

           Respondent.                          :


      PETITION TO ENFORCE INTERNAL REVENUE SERVICE SUMMONSES

       The United States of America, on behalf of the Internal Revenue Service, states to this

Court as follows:

       1. This proceeding is brought pursuant to Sections 7402(b) and 7604(a) of the Internal

Revenue Code of 1986, 26 U.S.C. §§ 7402(b) and 7604(a), to judicially enforce an Internal

Revenue Service summonses.

       2. James D. Keegan is a duly-commissioned Revenue Officer employed in the Small

Business/Self Employed Division, Central Compliance Area of the Internal Revenue Service,

and is authorized to issue an Internal Revenue Service summonses pursuant to the authority

contained in 26 U.S.C. § 7602 and Treasury Regulation § 301.7602-1 26 C.F.R. § 301.7602-1.

       3. The Respondent, Tammy L. Burns, resides at 1211 Lower Bellbrook Rd., Xenia, OH

45385, within the jurisdiction of this Court.

       4. Revenue Officer James D. Keegan is conducting an investigation for collection of the

tax liability of Tammy L. Burns for the quarterly periods ending in September 30, 2011,

December 31, 2011, March 31, 2012, December 31, 2013, September 30, 2016, March 31, 2017,

June 30, 2017, and September 30, 2017; and into unfiled Form 1040 Federal income tax returns
  Case: 3:19-cv-00118-TMR-SLO Doc #: 1 Filed: 04/19/19 Page: 2 of 3 PAGEID #: 2


for the taxable years 2016 and 2017. See Declaration of Revenue Officer James D. Keegan,

attached as Exhibit B (Collection) and Exhibit B (Tax Return).

       5. The Respondent, Tammy L. Burns, is in possession and control of testimony, books,

records, papers and other data that are relevant to these investigations.

       6. On November 30, 2018, Revenue Officer James D. Keegan, issued Internal Revenue

Service summonses directing Tammy L. Burns, to appear before him on December 18, 2018 at

10:30 a.m. at 200 W. Second St. Room 304, Dayton, Ohio, to testify and produce records.

Revenue Officer James D. Keegan, served the copies of the summonses on Respondent, Tammy

L. Burns, by leaving copies of the summonses attached to the door at the last and usual place of

Tammy L. Burns, 1211 Lower Bellbrook Road, Xenia, OH 45385. The summonses are attached

as Exhibit A (Collection) and Exhibit A (Tax Return)

       7. On December 18, 2018, the Respondent, Tammy L. Burns, did not appear in response

to the summonses. Her refusal to comply with the summonses continues to date, as set forth in

the Declaration of Revenue Officer James D. Keegan, Exhibit B (Collection) and Exhibit B (Tax

Return).

       8. The testimony, books, records, papers and other data sought by the summonses are not

already in possession of the Internal Revenue Service.

       9. All administrative steps required by the Internal Revenue Code for the issuance of the

summonses have been taken.

     10. It is necessary to obtain the testimony and examine the books, records, papers, and

other data sought by the summonses in order to properly investigate the collection of tax liability

of Tammy L. Burns for form 1040 for tax liability for the years September 30, 2011, December

31, 2011, March 31, 2012, December 31, 2013, September 30, 2016, March 31, 2017, June 30,

2017, and September 30, 2017; and the unfiled Form 1040 Federal income tax returns for the

                                                  2
  Case: 3:19-cv-00118-TMR-SLO Doc #: 1 Filed: 04/19/19 Page: 3 of 3 PAGEID #: 3


taxable years 2016 and 2017, as is evidenced by the Declaration of James D. Keegan, attached

hereto and incorporated herein as part of this Petition.

       WHEREFORE, the United States of America respectfully requests:

       1. That the Court issue an order directing the Respondent, Tammy L. Burns, to show

cause, if any, why she should not comply with and obey the summonses and each and every

requirement thereof.

       2. That the Court enter an order directing the Respondent, Tammy L. Burns, to obey the

aforementioned summonses and each and every requirement thereof by ordering the attendance,

testimony, and production of the books, papers, records, or other data as is required and called

for by the terms of the summonses before Revenue Officer James D. Keegan or any other proper

officer or employee of the Internal Revenue Service at such time and place as may be fixed by

the Court.

       3. That the United States recovers its costs for filing this Petition.

       4. That the Court grant such other and further relief as is just and proper.


                                                      Respectfully submitted,

                                                      BENJAMIN C. GLASSMAN
                                                      United States Attorney




                                                      s/Michael J. T. Downey
                                                      MICHAEL J. T. DOWNEY (IL 6312701)
                                                      Assistant United States Attorney
                                                      Attorney for Petitioner
                                                      200 W. Second Street, Suite 600
                                                      Dayton, OH 45402
                                                      Office: (937) 225-2910
                                                      Fax: (937) 225-2568
                                                      E-mail: Michael.Downey@usdoj.gov



                                                  3
